Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3, 4, 5, 8, 10, 12, 13, 14, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seery et al. (Seery) 8615939 in view of Trueb 7,731,131. Seery discloses (Claim 1) a support system for separating a structure from a roof of a building, comprising: a base portion including a composite material, wherein the base portion; a support portion coupled to the base portion, the support portion comprising a first support channel and a second support channel, wherein: the first support channel extends between a first guide and a second guide; and the second support channel extends along the first and second guide to intersect the first support channel, wherein the second support channel is offset at an angle with respect to the; and an adapter bracket received in one or more of the first support channel or the second support channel, wherein the adapter bracket includes one or more mounting features configured to receive a fastener and facilitate coupling the structure with the support system; (Claim 3)  wherein the support system has a height dimension less than a width dimension of the base portion of the support system; (Claim 4) further comprising a third support channel isolated from the first support channel and the second support channel, wherein the third support channel is vertically offset from the first support channel and the second support channel (Claim 5) wherein the first support channel is in communication with the second support channel; (Claim 8) further comprising a third guide, wherein the second support channel extends between the first guide and the third guide; (Claim 10) a support system for separating a structure from a roof of a building, comprising: a base portion including a composite material, wherein the base portion includes at least one rounded edge configured to reduce the engagement of the base portion with the structure; a support portion coupled to the base portion; at least one support channel sized and shaped to receive one or more of the structure or a coupling member and straddle the structure or the coupling member when the structure is received in the support channel; and an adapter bracket received in the support channel, wherein the adapter bracket includes one or more mounting features configured to receive a fastener and facilitate coupling the structure with the support system; (Claim 12) the coupling member received in the support channel; (Claim 13) wherein: the at least one support channel includes a first support channel and a second support channel, wherein: the first support channel extends between a first guide and a second guide; and the second support channel extends along the first and second guide to intersect the first support channel, wherein the second support channel is offset at an angle with respect to the first support channel; (Claim 14) wherein the support system has a height dimension less than a width dimension of the base portion of the support system; (Claim 15) wherein: the at least one support channel includes a first support channel and a second support channel; the first support channel includes a first support surface; the second support channel includes a second support surface; (Claim 16) further comprising one or more guides extending from a support surface of the support portion, wherein the one or more guides define a portion of the support channel; (Claim 17) wherein the one or more guides includes: a first guide located on a first side of the support channel; (Claim18) wherein the one or more guides includes: a second guide located on a second side of the support channel; (Claim 19) wherein the one or more guides includes a low durometer material (see specification). Seery discloses all of the limitations of the claimed invention except for the at least one drainage hole and the base portion including at least one rounded edge. Trueb teaches it is known to have (Claim 1) the at least one drainage hole (56,54,63) and the base portion including at least one rounded edge (see corners of the base which are rounded). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seery to have included the for the at least one drainage hole for allowing water to drain off the device and the base portion including at least one rounded edge as taught by Trueb for preventing damage to the user or support surface when in use or mounting to the support surface.  

[AltContent: textbox (mounting features/ coupling member)][AltContent: arrow][AltContent: textbox (fourth support channel)][AltContent: arrow][AltContent: textbox (guide
second support channel
third support channel)][AltContent: arrow][AltContent: textbox (base portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (support portion
guide
guide
adapter bracket)][AltContent: arrow][AltContent: arrow][AltContent: textbox (guide)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                 
    PNG
    media_image1.png
    322
    445
    media_image1.png
    Greyscale


	Claim(s) 2, 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seery et al. (Seery) 8615939 in view of Trueb 7,731,131 in view of Gretz 9726303. Seery in view of Trueb discloses all of the limitations of the claimed invention except for at least one cutout and a boot. Gretz teaches that it is known to have at least one cutout (see figure 7, holes in the base portion 72) and a boot (90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seery in view of Trueb to have included at least one cutout for reducing the weight of the device for allowing easier installation and being cost effective and including a boot as taught by Gretz to prevent damage to the supported surface. 
	Claim(s) 6, 7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seery 8615939 in view of Trueb 7731131 in view of Coons 8,099,925. Seery in view of Trueb discloses all of the limitations of the claimed invention except for the first and second interference ridge. Coons teaches that it is known to have (Claims 6 and 17) a first interference ridge (projecting from the first guide (, wherein the first interference ridge extends into the support channel from the first guide; and the first interference ridge is configured to engage with the structure and enhance retention of the structure within the support channel; (Claims 7 and 18) a second interference ridge projects from the second guide, the second interference ridge extends into the first support channel from the second guide; and the second interference ridge is configured to engage with the structure and enhance retention of the structure within the support channel.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (guide (48, 40))]
[AltContent: textbox (base portion (10, including 70a))][AltContent: arrow][AltContent: textbox (rounded edge )][AltContent: textbox (support channels (36, 26))][AltContent: arrow][AltContent: arrow][AltContent: textbox (interference ridge (66a))][AltContent: arrow][AltContent: textbox (guide)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (support portion)][AltContent: arrow][AltContent: textbox (cutout (70a))][AltContent: arrow]
    PNG
    media_image2.png
    424
    353
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    373
    375
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seery in view of Trueb to have included the first and second interference ridges as taught by Coons for the purpose of providing slip resistance for the supported member. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631